DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of DE10 2018 216 257.3 filed 09/24/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/20/2019 and 02/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
control unit to perform in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
control unit - Figure 1 - item 16, paragraph 0036
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 10 are directed to the abstract idea of mental processes.  The claim(s) recite determining an emergency braking maneuver based on receiving information which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to determining an emergency braking maneuver based on receiving information without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-18 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 5, 8, 11, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 11 recite the term “eccentric”, which is a relative term which renders the claim indefinite. The term “eccentric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims 5 and 14 recite the limitation "the environment sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 recite the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241) in view of Wei et al. (USPGPub 2017/0066421).	As per claim 1, Shima discloses a transportation vehicle, comprising: 	a tire pressure sensor for detecting a tire pressure on a wheel of the transportation vehicle (see at least paragraph 0033; wherein The TPMS sensor 2 is equipped with a pressure sensor (tire air pressure detection means) 2a, an accelerometer (G sensor) 2b, a sensor control unit (sensor CU) 2c, a transmitter 2d, and a button cell 2e. The pressure sensor 2a detects the air pressure (kPa) in the tire); 	an inclination sensor for detecting an angle of inclination on an axle of the transportation vehicle associated with the wheel (see at least paragraph 0104; wherein an inclination sensor was also provided in the TPMS sensors, and the wheel position of the TPMS sensors was determined using the relationship between the wheel position of the TPMS sensors and the inclination angle). Shima does not explicit mention a control unit to perform a method for an emergency response to a loss of tire pressure of the transportation vehicle that includes detecting tire pressure of a wheel of the transportation vehicle, detecting an angle of inclination of an axle of the transportation vehicle associated with the wheel, detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination, and determining an emergency braking maneuver of the transportation vehicle to be performed based on the emergency situation.  	However Wei does disclose:	a control unit to perform a method for an emergency response to a loss of tire pressure of the transportation vehicle that includes detecting tire pressure of a wheel of the transportation vehicle (see at least paragraph 0022; wherein the controller 1 sends a signal control instruction of turning on hazard warning flashers to the vehicle body controller 6 when receiving a tire burst signal detected by the tire pressure sensor 2, the vehicle body controller 6 controls turn-on of the hazard warning flashers. When the controller 1 sends a tire burst graded braking control instruction, the controller 1 sends a control instruction of turning on brake lamps to the vehicle body controller 6, and the vehicle body controller turns on the brake lamps when the vehicle carries out tire burst graded braking), detecting an angle of inclination of an axle of the transportation vehicle associated with the wheel (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a stability detection module used for detecting a stability state of the present vehicle…see at last paragraph 0030; wherein stability state signal includes the steering wheel rotation angle information, the actual value of the vehicle yaw velocity), detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a stability detection module used for detecting a stability state of the present vehicle…see at last paragraph 0030; wherein stability state signal includes the steering wheel rotation angle information, the actual value of the vehicle yaw velocity), and determining an emergency braking maneuver of the transportation vehicle to be performed based on the emergency situation (see at least paragraph 0024; wherein the controller 1 compares the first deceleration value with the second deceleration value, and uses the smaller deceleration value as the tire burst graded braking control instruction, and the controller 1 sends the control instruction to the ESC 5 to control the vehicle to brake at the smaller deceleration value).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wei with the teachings as in Shima. The motivation for doing so would have been to ensure quick and stable braking of a tire burst vehicle, and avoid rear-end collision between a follower vehicle and the tire burst vehicle, see Wei paragraph 0005.	As per claims 4 and 13, Wei discloses wherein a transportation vehicle environment is monitored by an environment sensor (see at least paragraph 0028; wherein the controller 1, according to the braking distance of the present vehicle and the braking distance of the follower vehicle as well as the original distance between the two vehicles obtained by the radar sensor 3, can obtain the distance between the vehicles after if they stop by braking according to a computational formula), wherein the transportation vehicle environment is taken into account when determining the emergency braking maneuver of the transportation vehicle (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a controller 1, a radar sensor 3 used for detecting a travelling state of a follower vehicle relative to the present vehicle).  	As per claims 5 and 14, Wei discloses wherein an emergency stop position is identified by the environment sensors and/or a position detection unit of the transportation vehicle (see at least paragraph 0022; wherein a radar sensor 3 used for detecting a travelling state of a follower vehicle relative to the present vehicle).  	As per claims 6 and 15, Shima and Wei disclose wherein slipping of the wheel is detected and the slip is taken into account (see at least paragraph 0101; wherein Shima discloses while the vehicle is traveling, the rotation speed of the wheels will differ due to the difference between the inside and the outside wheels when cornering, as well as the locking or slippage of a wheel and the differences in the air pressure of the tire) when determining the emergency braking maneuver (see at least paragraph 0024; wherein Wei discloses the controller 1 compares the first deceleration value with the second deceleration value, and uses the smaller deceleration value as the tire burst graded braking control instruction, and the controller 1 sends the control instruction to the ESC 5 to control the vehicle to brake at the smaller deceleration value).  	As per claims 8 and 17, Wei discloses wherein the transportation vehicle is designed for autonomous driving, the method further comprising automatically performing the emergency braking maneuver (see at least paragraph 0034; wherein the controller 1 controls the alarm device 8 to give a prompt that the vehicle has been automatically braked).  	As per claims 9 and 18, Wei discloses wherein the method includes at least one of the following: issuing a visual warning signal to road users (see at least paragraph 0022; wherein the controller 1 sends a signal control instruction of turning on hazard warning flashers to the vehicle body controller 6 when receiving a tire burst signal detected by the tire pressure sensor 2, the vehicle body controller 6 controls turn-on of the hazard warning flashers), and sending an emergency signal to road users and/or to a central control center (see at least paragraph 0022; wherein when the controller 1 sends a tire burst graded braking control instruction, the controller 1 sends a control instruction of turning on brake lamps to the vehicle body controller 6, and the vehicle body controller turns on the brake lamps when the vehicle carries out tire burst graded braking).  	As per claim 10, Shima discloses a method for an emergency response to a loss of tire pressure of a transportation vehicle, the method comprising: 	detecting tire pressure of a wheel of the transportation vehicle (see at least paragraph 0033; wherein The TPMS sensor 2 is equipped witha pressure sensor (tire air pressure detection means) 2a, an accelerometer (Gsensor) 2b, a sensor control unit (sensor CU) 2c, a transmitter 2d, and abutton cell 2e. The pressure sensor 2a detects the air pressure (kPa) in thetire); 	detecting an angle of inclination of an axle of the transportation vehicle associated with the wheel (see at least paragraph 0104;wherein an inclination sensor was also provided in the TPMS sensors, and the wheelposition of the TPMS sensors was determined using the relationship between thewheel position of the TPMS sensors and the inclination angle). Shima does not explicitly mention detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination; and determining an emergency braking maneuver of the transportation vehicle to be performed based on the emergency situation.  	However Wei does disclose:	detecting an emergency situation based on a correlation of the tire pressure and the angle of inclination (see at least paragraph 0022; wherein the graded braking control device for vehicle tire burst includes a tire pressure sensor 2 used for detecting a tire pressure state of a tire, a stability detection module used for detecting a stability state of the present vehicle…see at last paragraph 0030; wherein stability state signal includes the steering wheel rotation angle information, the actual value of the vehicle yaw velocity); and 	determining an emergency braking maneuver of the transportation vehicle to be performed based on the emergency situation (see at least paragraph 0024; wherein the controller 1 compares the first deceleration value with the second deceleration value, and uses the smaller deceleration value as the tire burst graded braking control instruction, and the controller 1 sends the control instruction to the ESC 5 to control the vehicle to brake at the smaller deceleration value).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wei with the teachings as in Shima. The motivation for doing so would have been to ensure quick and stable braking of a tire burst vehicle, and avoid rear-end collision between a follower vehicle and the tire burst vehicle, see Wei paragraph 0005.

Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Kimoto (USPGPub 2012/0095632).	As per claims 2 and 11, Shima and Wei do not explicitly mention wherein a displacement of an eccentric element is monitored to detect the angle in inclination on the axle.	However Kimoto does disclose:	wherein a displacement of an eccentric element is monitored to detect the angle in inclination on the axle (see at least paragraph 0026; wherein the brake ECU 4 detects an inclination angle of the subject vehicle with respect to a horizontal plane based on detection values of an acceleration sensor that detects accelerations of the subject vehicle in an X-axis direction, a Y-axis direction, and a Z-axis direction).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kimoto with the teachings as in Shima and Wei. The motivation for doing so would have been to provide a secondary detection of the inclination to ensure indicating a safety issue.

Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Rath et al. (USPGPub 2018/0089911).	As per claims 3 and 12, Shima and Wei do not explicitly mention wherein the detection of the emergency situation is validated.	However Rath does disclose:	wherein the detection of the emergency situation is validated (see at least paragraph 0107; wherein autonomous Emergency Braking (AEB), an automation feature with automation level-2 is validated utilizing system and method realized in accordance with implementations).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Rath with the teachings as in Shima and Wei. The motivation for doing so would have been to provide performance and safety measures for the vehicle, see Rath paragraph 0107.

Claims 7 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shima et al. (USPGPub 2014/0172241), in view of Wei et al. (USPGPub 2017/0066421), and further in view of Katayama et al. (USPGPub 2019/0077430).	As per claims 7 and 16, Shima and Wei do not explicitly mention wherein instructions are issued to a driver of the transportation vehicle to perform the emergency braking maneuver via a display unit.	However Katayama does disclose:	wherein instructions are issued to a driver of the transportation vehicle to perform the emergency braking maneuver via a display unit (see at least paragraph 0157; wherein this emergency stop control includes, in addition to the control of actuating an emergency brake by actually driving the brake mechanism 27, the processing for displaying a message instructing an emergency stop to a driver on the display apparatus 24).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Katayama with the teachings as in Shima and Wei. The motivation for doing so would have been to provide instructions to the driver when and how to stop the vehicle for safety of the vehicle and its passengers.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2008/0262784 – Provides the device (12A, 12B) comprises first and second inclinometers (IT1, IR1; IT2, IR2) carried by first and second axles (T1, R1; T2, R2). The inclinometers are designed to measure respective angles of inclination of the first and second geometrical axes of the axles passing through the centers of the wheels carried by each of the axles, about an axis of inclination (ITL; IRL) parallel to a first direction. The device (12A, 12B) includes calculation means (18) suitable for calculating, over a given time interval, a history of an angle of inclination, referred to as an inclinometer history, in particular for each angle of inclination of the first and second axle axes. The device includes means (20) for calculating an indicator from at least two inclinometer histories, referred to as a deviation indicator, which indicator serves to compare the inclinometer histories, in particular the inclinometer histories for the angles of inclination of the first and second axles.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662